Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 1 of 14 PageID 353




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       OCALA DIVISION

     ALICIA STEPHENS, on behalf of herself           )
     and all others similarly situated,              )
                                                     ) CASE NO. 5:19-cv-236-JSM-PRL
                         Plaintiff,                  )
                                                     )
     v.                                              )
                                                     )
     AVAILITY, L.L.C.,                               )
                                                     )
                         Defendant.                  )


             STIPULATION AND PROPOSED ORDER REGARDING
     THE DISCOVERY OF ELECTRONICALLY STORED INFORMATION AND
                       HARD COPY DOCUMENTS

            Pursuant to Federal Rule of Civil Procedure 26(f), the Parties mutually seek to

    reduce the time, expense, and other burdens of discovery of certain electronically stored

    information, hard copy documents, and privileged materials, as described further below.

    To better define the scope of their obligations with respect to preserving and producing

    such information and materials, the Parties hereby stipulate and agree to this Stipulation

    and Order Regarding the Discovery of Electronically Stored Information and Hard Copy

    Documents, which shall apply to all discovery in this action:


    1.      INTRODUCTION

            a.      Purpose.          This Stipulation and Order Regarding Production Of



    govern the parties in the above-captioned case whether they currently are involved or




    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 2 of 14 PageID 354




               Nothing in this ESI Protocol shall be construed to affect the admissibility of

    discoverable information. Pursuant to the terms of this ESI Protocol, information

    regarding search process and electronically-

    disclosed, but compliance with this ESI Protocol does not constitute a waiver, by any

    Party, of any objection to the production of particular ESI as irrelevant, undiscoverable,

    or otherwise inadmissible, unduly burdensome or not reasonably accessible, or

    privileged, nor does it constitute a waiver of any right to discovery by any Party. For the

                                                           ESI Protocol will not be interpreted

    to require disclosure of information potentially protected by the attorney-client privilege,

    the work product doctrine, or any other applicable privilege, protection, or immunity

    from disclosure. This ESI Protocol is a supplement to the Federal Rules of Civil

                                                                                  her applicable

    orders and rules. This ESI Protocol is subject to amendment or supplementation by the

    parties.

               b.     Cooperation. The parties are aware of the importance the Court places on

    cooperation and commit to cooperate in good faith throughout the matter consistent with



               c.     Authenticity and Admissibility. Nothing in this ESI Protocol shall be

    construed to affect the authenticity or admissibility of any document or data. All objections

    to the authenticity or admissibility of any document or data are preserved and may be

    asserted at any time.




                                                  2
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 3 of 14 PageID 355




    2.      SCOPE AND LIMITATIONS OF PRESERVATION AND
            PRODUCTION OF ESI

            a.      The parties agree to take the considerations addressed in Fed. R. Civ. P.

    26(b) into account for purposes of production of discovery in this matter. Adopting a

    tiered or sequenced approach to electronic discovery may be appropriate, and the parties

    agree to continue to consider and confer about the most efficient processes as discovery

    proceeds.

            b.      The parties agree that they will engage in ongoing discussions regarding

    the appropriate scope and limitations of the discovery of ESI. The parties will discuss

    possible options for ensuring an efficient discovery process, such as the possible use of

    search terms or technology assisted review, relevant date ranges, possible custodians that

    may have potentially responsive information, any obstacles to accessing and producing

    ESI, information demonstrative of adequate quality controls, and the timing of

    productions.

    3.      ESI SEARCH

            The parties will discuss and, where possible, attempt to reach an agreement on

    search methodologies with the goal of limiting the scope of review for production,

    minimizing the need for motion practice, and facilitating production in accordance with

    the deadlines set by the Court or agreed upon by the parties.

            a.      If the Producing party proposes to use search terms, those terms will be

    subject to negotiation between the Parties. The negotiation process will include the

    exchange of a proposed list of search terms with an explanation of how such terms will

    be applied, a list of proposed custodians, and the time period or temporal scope of

                                                3
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 4 of 14 PageID 356




    documents that will be searched. In the event that the Parties cannot resolve a

    disagreement over a search term modification following a meet-and-confer, the

    producing Party will provide search term hit reports for each document collection where

    the terms were applied, including the following: (i) the number of documents with hits

    for that term; and (ii) the number of unique documents for that term, i.e., documents

    which do not have hits for any other term.

            b.      If the producing party proposes to limit its ESI search to certain

    custodians, then the Parties shall meet and confer regarding the selected custodians.

    4.      PRODUCTION FORMATS

            a.      Technical Specifications. The parties agree that attending to issues

    relating to form of production at the outset facilitates the efficient and cost-effective

    conduct of discovery. Appendix A sets forth technical specifications that the parties

    propose to govern the form of production of ESI in this litigation, absent other agreement

    by the parties. Among other things, the proposed technical specifications incorporate the

    directive of Fed. R. Civ. P. 34(b)(2)(E)(iii) and provide that a party need not produce

    ESI in more than one form, unless otherwise agreed to in limited circumstances (as

    contemplated in the technical specifications). The parties agree to produce documents in

    PDF, TIFF, native and/or paper or a combination thereof as set forth in Appendix A. For

    good cause, a requesting party may request the production of documents in a format

    other than as specified in this Protocol. The parties shall thereafter meet and confer and

    the producing party shall not unreasonably deny such requests. The parties agree not to

    degrade the searchability of documents as part of the document production process. The


                                                 4
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 5 of 14 PageID 357




    parties also recognize that in some instances where documents have been produced in a

    form other than native, subsequent production of the same documents in native form

    may be warranted for certain purposes.

            b.      Deduplication and E-Mail Threading. Deduplication of ESI is expected

    and the parties agree to continue discussions regarding the terms and conditions of

    deduplication. However, the parties agree that documents may be deduplicated globally

    at the family-group level provided that the producing party identifies the additional

                                                                                             A

    party may also de-

    only the final-in-time document need be produced, assuming that all previous emails in

    the thread are contained within the final message and provided that the software used to

                         -

    such as changes in recipients (e.g., side threads, subject line changes), dates, selective

    deletion of previous thread content by sender, etc. To the extent such differences exist,

    documents with such differences shall be produced. Where a prior email contains an

                                                                           -

    extent that deduplication is utilized, the parties expressly agree that a document produced




    for purposes of deposition, interrogatory, request to admit and/or trial testimony.

            c.      Searchable Format. The parties share a desire to ensure that ESI is

    produced in an acceptable, searchable format. To that end, the parties have discussed but


                                                 5
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 6 of 14 PageID 358




    have not yet identified potentially relevant ESI that would not be amenable to the

    proposed technical specifications. The parties agree to meet and confer in good faith to

    address any issues that may arise in this regard, and to seek judicial intervention only if

    their efforts to resolve the issues on an informal basis are unsuccessful. The parties also

    recognize that certain information to be produced in discovery may warrant production

    in an alternative form for purposes of depositions and/or trial. To the extent that becomes

    necessary, the parties will meet and confer to reach agreement about such form and will

    seek Court intervention only if necessary.

            d.      Encryption. To maximize the security of information in transit, any media

    on which documents are produced may be encrypted by the producing Party. In such cases,

    the producing Party shall transmit the encryption key or password to the requesting Party,

    under separate cover, contemporaneously with sending the encrypted media.

            e.      Zero-Byte Files. The parties may filter out stand-alone files identified as

    zero-bytes in size that do not contain responsive file links or file names. If the requesting

    Party in good faith believes that a zero-byte file was withheld from production and contains

    information responsive to a request for production, the requesting Party may request that the

    producing Party produce the zero-byte file. The requesting Party may provide a Bates

    number to the producing Party of any document that suggests a zero-byte file was withheld

    from production and contains information responsive to a request for production.

            f.      Embedded Objects.      Microsoft Excel (.xls) spreadsheets embedded in

    Microsoft Word documents will be extracted as separate documents and treated like

    attachments to the document. The parties agree that other embedded objects, including, but

    not limited to, logos, icons, emoticons, and footers, may be culled from a document set and

                                                  6
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 7 of 14 PageID 359




    need not be produced as separate documents by a producing Party (e.g., such embedded

    objects will be produced within the document itself, rather than as separate attachments).

            g.      Family Relationship.       The parties agree that non-responsive parent

    documents must be produced if they contain a responsive attachment and are not withheld

    as privileged. Non-responsive attachments to responsive parent emails need not be

    produced. A Bates numbered placeholder will be provided for any document withheld

    pursuant to this Section and shall state that a non-responsive attachment has been withheld

    from production.

    5.      USE OF TECHNOLOGY ASSISTED REVIEW OR OTHER
            ADVANCED TECHNOLOGY-BASED ANALYTICS

            a.

    for linear review without disclosure of that use.

            b.      If a Party elects to use TAR to cull or otherwise limit the volume of

    unstructured ESI subject to linear review, the parameters set forth in this Section shall apply.

    A producing Party shall describe to a requesting Party the vendor and the TAR technology

                                                                                , prioritization and

    training of the TAR tool, as well as the precision and recall metrics that will be employed

    by the TAR tool.

            c.      A producing Party need not conduct any additional review of information

    subjected to, but not retrieved by, an agreed-upon TAR tool as part of the identification of

    the subset of information that will be subject to review and production.

    6.      CONFIDENTIALITY, PRIVACY, AND SECURITY OF
            INFORMATION




                                                   7
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 8 of 14 PageID 360




            a.      The Stipulated Confidentiality Agreement, entered March 13, 2020 (ECF

    No. 38), will govern the treatment of information warranting confidential treatment.



    to the Stipulated Confidentiality Agreement.

            b.      The prosecution and defense of this Action will require the processing

    and review of ESI, includi

    In the interest of addressing privacy and security concerns, and in order to facilitate the

    processing and production of documents containing such data, the parties are prepared

    to discuss appropriate precautions and arrangements for reviewing such data, including,

    potentially, reviewing certain highly sensitive information maintained by the producing

    party on a dedicated document repository to be contracted for and managed by the

    producing par

    meriting this specialized treatment, the accessibility of this data, and the specific

    parameters to govern specialized review arrangements are ongoing.

            c.      Privilege. Except as provided otherwise below, for any document withheld

    in its entirety or produced but redacted, the producing Party will produce privilege/redaction

    logs. Privilege logs shall be produced after substantial completion of the document review

    and production by the parties.

             a. Privilege logs will include the privilege claimed, a description of the

                 document that will enable other parties to assess the privilege claim and

                 designated objective metadata fields to the extent they contain information

                 and the information and is not privileged or protected.           Designated



                                                  8
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 9 of 14 PageID 361




                 objective metadata fields are: Author, From, To, CC, BCC, Date, Email

                 Subject, File Name, and File Extension.           Legal personnel shall be

                 identified as such by adding an asterisk before or after their names in the

                 privilege log.

             b. A party shall only be required to include on the privilege log the most

                 inclusive email in a chain with the same participants and discussing the

                 same subject matter. Lesser included emails need not be separately logged

                 provided they meet these criteria. If the participants or subject matter

                 change in the course of the chain, a new entry shall be required on the

                 privilege log.

             c. Privilege logs need not include redactions from produced Documents,

                 provided the reason for the redaction appears on the redaction label and

                 the unredacted portion of the document contains content that allows other

                 parties to assess the claim of privilege.

            d.      The Parties are not required to log privileged communications or work

    product exchanged solely between the Parties and their external counsel. The Parties are also

    not required to log privileged communications or work product created after discovery of

    the incident and exchanged solely between                            counsel, and

    experts relating to the data incident, provided that the experts were hired by outside counsel

    after discovery of the data incident to assist counsel in providing legal advice to the Parties

    with responding to the incident and/or in anticipation of litigation arising from the incident

    and had no prior relationship or contract with the Party for services related to data security.



                                                   9
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 10 of 14 PageID 362




    Nothing in this Paragraph is intended to preclude negotiation of additional exclusions to

    reduce the burdens of privilege logging.

    7.      MODIFICATION

            This ESI Protocol may be modified by a stipulation of the parties or by the Court

    for good cause shown.


                                                 UNITED STATES DISTRICT JUDGE




                                               10
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 11 of 14 PageID 363




                                           Appendix A

                            Technical Specifications for Production

    1.      PRODUCTION OF DOCUMENTS ORIGINATING AS PAPER

    For documents that have originated in paper format, the following specifications
    should be used for their production.

                    Images should be produced as single page TIFF group IV format
                    imaged at 300dpi. If not practical to produce in TIFF format, images
                    should be produced in native format with a placeholder TIFF image
                    stating that the document was produced natively.

                    Each filename must be unique and match the Bates number of the page.
                    The filename should not contain any blank spaces and should be zero
                    padded (for example ABC00000001).

                    Media may be delivered on CDs, DVDs or External USB hard drives.
                    Media may also be delivered using a secure FTP site. Each media
                    volume should have its own unique name and a consistent naming
                    convention (for example ZZZ001 or SMITH001).

                    Each delivery should be accompanied by an image cross reference file
                    that contains document breaks.

                    A delimited text file that contains available fielded data should also be
                    included and at a minimum include Beginning Bates Number, Ending
                    Bates Number, Custodian and Number of Pages. The delimiters for that
                    file should be:



                           Quot

                           Multi-

                    To the extent that documents have been run through an Optical
                    Character Recognition (OCR) Software in the course of reviewing the
                    documents for production, full text should also be delivered for each
                    document. Text should be delivered on a document level in an
                    appropriately formatted text file (.txt) that is named to match the first
                    bates number of the document.




    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 12 of 14 PageID 364




                    A text cross reference load file should also be included with the
                    production delivery that lists the beginning bates number of the
                    document and the relative path to the text file for that document on the
                    production media.

    2.      PRODUCTION OF EMAIL AND ELECTRONIC DOCUMENTS

    Attachments, enclosures, and/or exhibits to any parent documents should also be
    produced and proximately linked to the respective parent documents containing the
    attachments, enclosures, and/or exhibits.

    For standard documents, emails, and presentations originating in electronic form,
    documents should be produced as tiff images using the same specifications above with
    the following exceptions:

                    Provide a delimited text file (using the delimiters detailed above)
                    containing the extracted metadata fields where they exist in the file
                    being produced. (But nothing shall require the production of metadata
                    that does not exist or would be unduly burdensome to collect.)

                           Beginning Production Number
                           Ending Production Number
                           Beginning Attachment Range
                           Ending Attachment Range
                           Number of Attachments
                           Attachment File Names
                           Custodian
                           Other Custodian (if global de-duplication is employed)
                           Confidentiality Designation
                           Document Type
                           Document Title
                           Document Extension
                           Author
                           Page Count
                           File Name
                           File Size
                           Hash Value
                           Date Last Modified
                           Time Last Modified
                           Date Created
                           Time Created
                           Date Last Accessed
                           Date Sent
                           Time Sent


                                                12
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 13 of 14 PageID 365




                           Date Received
                           Time Received
                           Email From
                           Recipients
                           Copyees
                           Blind Copyees
                           Email Subject
                           Path/Link to Native File (Relative path to any files produced in
                           native format, such as Excel spreadsheets or PowerPoints or
                           media files)
                           OCR/ExtractedText Path
                           Conversation Index

                    Extracted full text (not OCR text) should also be delivered for each
                    electronic document. The extracted full text should be delivered on a
                    document level according to the specifications above similar to paper
                    documents.

                    Foreign language text files and metadata should be delivered with the

                    language.

                    All spreadsheets should be produced in their native format and in the
                    order that they were stored in the ordinary course of business, i.e. emails
                    that attach spreadsheets should not be separated from each other and
                    should be linked using the Attachment Range fields above. The file
                    name should match the bates number assigned to the file. The
                    extractable metadata and text should be produced in the same manner as
                    other documents that originated in electronic form. The parties agree to
                    work out a future protocol governing the use and format of documents
                    produced pursuant to this paragraph at trial, depositions or hearings
                    (such as converting to tiff images in accordance with the above
                    protocol).

                    Media and audio visual files (including but not limited to photos, videos
                    and audio files) will be produced as native files showing comments,
                    hidden texts and comments, and similar data, excluding near zero image
                    files and such images in signature blocks. A UNC file path must be
                    included in the ESI load file. Additionally, a bates-stamped *.tif
                    placeholder matching the bates number of the native file, must be
                    included in the production and reflected in the image load file, with
                    language to indicate the file was produced natively.




                                                13
    LEGAL02/39240884v4
Case 5:19-cv-00236-JSM-PRL Document 46 Filed 07/22/20 Page 14 of 14 PageID 366




    3.      PRODUCTION OF DATABASES AND OTHER STRUCTURED DATA

                    If a database or other source of structured data contains responsive
                    information, the parties agree to meet and confer to determine whether
                    it is proportionate to the needs of the case to produce the responsive
                    information and, if so, the method and manner for producing responsive
                    information in a manner that is reasonable and proportionate to the
                    needs of the case.

    4.      PRODUCTION OF TRANSCRIPTS

    If deposition or other transcripts are responsive, the parties should meet and confer to
    determine a mutually agreeable format for producing the transcripts. Before meeting
    and conferring, the producing party will provide the following information about the
    responsive transcripts. To the extent that the information listed below does not exist or
    is not reasonably accessible or available, nothing in this ESI Protocol shall require any
    party to extract, capture, collect or provide such information.


            Duration of the event;
            Name of the individual(s) who was/were recorded;
            The forms in which the transcripts exist such as PDF, text file,
            livenote or etranscript format (.lef, .ptx, or .ptz); and
            List of exhibits associated with the transcript and/or event




                                                14
    LEGAL02/39240884v4
